department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division jul uniform issue list tep ra't sec_3 xk kk xk xa legend decedent a surviving_spouse d amount b financial_institution c ira x ira y dear i this is in response to your request submitted on your behalf by your authorized representative dated date in which you request a waiver of the 60-day rollover requirement contained in sec_408 of the internal_revenue_code code the following facts and representations have been submitted under penalty of perjury in support of the ruling requested surviving_spouse d represents that decedent a received a distribution from ira x totaling amount b surviving_spouse d asserts that decedent a’s failure to accomplish a rollover within the 60-day period prescribed by sec_408 of the code was due to his medical_condition which caused him to be hospitalized during and after the 60-day period surviving_spouse d further represents that amount b has not been used for any other purpose decedent a had been suffering from a terminal form of brain cancer and on date he passed away outside the united_states while seeking alternative treatment to sustain his life decedent a had experienced a history of having large medical bills that were initially denied by his health insurance_company but then ultimately found to be covered as a result money to cover conventional medical_expenses became a concern as decedent a’s deteriorating condition and prognostics began worsening in surviving_spouse d and decedent a became more and more drained challenging the insurance_company for reimbursement during the entire term of decedent a’s illness decedent a and surviving_spouse d used a great deal of their own money to pay for medical treatments on date decedent a and surviving_spouse d decided to withdraw amount b from ira x this decision was predicated on their concern that they could be subject_to a heavy and immediate need for the funds should medical_expenses not be covered for conventional medication treatment and care by their insurance carrier they also intended to redeposit the money within the allotted time period if not needed as it became more and more apparent that decedent a’s condition was worsening and hope for his survival was quickly diminishing the funds were never used decedent a was hospitalized on date just a few days before the 60-day rollover period expired surviving_spouse d who had not previously handled the family’s financial affairs and who was physically and emotionally distraught over her husband’s - pending death did not realize that decedent a had missed the 60-day rollover period until late may about two weeks after the period expired decedent a then completed the necessary paperwork and had amount b deposited into ira y on date surviving_spouse d has provided documentation showing the nature of decedent a’s illness and the period of his hospitalization based on the above facts and representations you request a ruling that the internal_revenue_service service waive the 60-day rollover requirement contained in sec_408 of the code with respect to the distribution of amount b sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if- i the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the 60th day after the day on which the individual receives the payment or distribution or ii the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the 60th day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 from an ira which was not includible in gross_income because of the application of sec_408 sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 of the code provides that the rollover provisions of sec_408 do not apply to any amount required to be distributed under sec_408 sec_408 of the code provides that the secretary_of_the_treasury may waive the 60-day requirement under sec_408 and sec_408 of the code where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_408 of the code revproc_2003_16 r b date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 of the code the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information presented and documentation submitted by surviving_spouse d is consistent with her assertion that decedent a’s failure to accomplish a timely rollover of amount b was due to his medical_condition which hospitalized him during and after the 60-day period therefore pursuant to sec_408 of the code the service hereby waives the 60-day rollover requirement with respect to the distribution of amount b from ira x on date provided all other requirements of sec_408 of the code except the 60-day requirement were met with respect to the contribution of amount b into ira y on date such contribution will be considered a rollover_contribution within the meaning of sec_408 of the code no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto _ this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent a copy of this letter_ruling has been sent to your authorized representative pursuant to a power_of_attorney on file in this office if you wish to inquire about this ruling please contact correspondence to se t ep ra t3 at please address all sincerely yours koa cato laura b warshawsky manager employee_plans technical group enclosures deleted copy of ruling letter notice of intention to disclose cc kk wr kkk
